Exhibit 10.1

 

1996 STOCK INCENTIVE PLAN, AS AMENDED

Table of Contents

 

 

 

1.

Purpose

 

 

2

Definitions

 

 

3.

Shares and Performance Units Available under the Plan

 

 

4.

Option Rights

 

 

5.

Appreciation Rights

 

 

6.

Restricted Shares

 

 

7.

Deferred Shares

 

 

8.

Performance Shares and Performance Units.

 

 

9.

Transferability

 

 

10.

Adjustments

 

 

11.

Fractional Shares

 

 

12.

Withholding Taxes

 

 

13.

Participation by Directors, Officers and Other Key Employees of or Consultants
to a Less-Than-80-Percent Subsidiary

 

 

14.

Certain Terminations of Employment, Hardship and Approved Leaves of Absence

 

 

15.

Foreign Participants

 

 

16.

Administration of the Plan

 

 

17.

Amendments and Other Matters

 

--------------------------------------------------------------------------------


 

1996 STOCK INCENTIVE PLAN, AS AMENDED

 

1.             Purpose.   The purpose of this Plan is to attract and retain
directors, officers and other key employees of and consultants to ebix.com, Inc.
(the “Corporation”) and its Subsidiaries and to provide such persons with
incentives and rewards for superior performance.

 

2.             Definitions.    (a) As used in this Plan:

 

“Appreciation Right”    means a right granted pursuant to Section 5 of this
Plan, including a Free-Standing Appreciation Right and a Tandem Appreciation
Right.

 

“Base Price”    means the price to be used as the basis for determining the
Spread upon the exercise of a Free-Standing Appreciation Right.

 

“Board”    means the Board of Directors of the Corporation.

 

“Code”    means the Internal Revenue Code of 1986, as amended from time to time.

 

“Committee”    means a committee of not less than two “Non-Employee Directors”
(as defined in Rule 16b-3(b)(3)(i) under Section 16(b) of the Exchange Act)
appointed by and serving at the pleasure of the Board.

 

“Common Shares”    means (i) shares of the Common Stock, par value $.10 per
share, of the Corporation and (ii) any security into which Common Shares may be
converted by reason of any transaction or event of the type referred to in
Section 10 of this Plan.

 

“Date of Grant”    means the date specified by the Board on which a grant of
Option Rights, Appreciation Rights or Performance Shares or Performance Units or
a grant or sale of Restricted Shares or Deferred Shares shall become effective,
which shall not be earlier than the date on which the Board takes action with
respect thereto.

 

“Deferral Period”    means the period of time during which Deferred Shares are
subject to deferral limitations under Section 7 of this Plan.

 

“Deferred Shares”    means an award pursuant to Section 7 of this Plan of the
right to receive Common Shares at the end of a specified Deferral Period.

 

“Exchange Act”    means the Securities Exchange Act of 1934, as amended from
time to time.

 

“Free-Standing Appreciation Right”    means an Appreciation Right granted
pursuant to Section 5 of this Plan that is not granted in tandem with an Option
Right or similar right.

 

“Incentive Stock Option”    means an Option Right that is intended to qualify as
an “incentive stock option” under Section 422 of the Code or any successor
provision thereto.

 

“Less-Than-80-Percent Subsidiary”    means a Subsidiary with respect to which
the Corporation directly or indirectly owns or controls less than 80 percent of
the total combined voting or other decision-making power.

 

“Management Objectives”    means the achievement or performance objectives
established pursuant to this Plan for Participants who have received grants of
Performance Shares or Performance Units or, when so determined by the Board,
Restricted Shares.

 

--------------------------------------------------------------------------------


 

“Market Value per Share”    means the fair market value of the Common Shares as
determined by the Board from time to time.

 

“Nonqualified Option”    means an Option Right that is not intended to qualify
as a Tax-Qualified Option.

 

“Optionee”    means the person so designated in an agreement evidencing an
outstanding Option Right.

 

“Option Price”    means the purchase price payable upon the exercise of an
Option Right.

 

“Option Right”    means the right to purchase Common Shares from the Corporation
upon the exercise of a Nonqualified Option or a Tax-Qualified Option granted
pursuant to Section 4, or a Replacement Option Right granted pursuant to Section
17(c), of this Plan.

 

“Participant”    means a person who is selected by the Board to receive benefits
under this Plan and (i) is at that time a director or an officer (including
officers who are also directors) or other key employee of or a consultant to the
Corporation or any Subsidiary or (ii) has agreed to commence serving in any such
capacity.

 

“Performance Period”    means, in respect of a Performance Share or Performance
Unit, a period of time established pursuant to Section 8 of this Plan within
which the Management Objectives relating thereto are to be achieved.

 

“Performance Share”    means a bookkeeping entry that records the equivalent of
one Common Share awarded pursuant to Section 8 of this Plan.

 

“Performance Unit”    means a bookkeeping entry that records a unit equivalent
to $1.00 awarded pursuant to Section of this Plan.

 

“Replacement Option Right”    means as Option Right granted pursuant to Section
17(c) of this Plan in exchange for the surrender and cancellation of an option
to purchase shares of another corporation that is acquired by the Corporation or
a Subsidiary by merger or otherwise.

 

“Restricted Shares”    means Common Shares granted or sold pursuant to Section 6
of this Plan as to which neither the substantial risk of forfeiture nor the
restrictions on transfer referred to in Section 6 hereof has expired.

 

“Spread”    means, in the case of a Free-Standing Appreciation Right, the amount
by which the Market Value per Share on the date when the Appreciation Right is
exercised exceeds the Base Price specified therein or, in the case of a Tandem
Appreciation Right, the amount by which the Market Value per Share on the date
when the Appreciation Right is exercised exceeds the Option Price specified in
the related Option Right.

 

“Subsidiary”    means a corporation, partnership, joint venture, unincorporated
association or other entity in which the Corporation has a direct or indirect
ownership or other equity interest; provided, however, for purposes of
determining whether any person may be a Participant for purposes of any grant of
Incentive Stock Options, “Subsidiary” means any corporation in which the
Corporation owns or controls directly or indirectly more than 50 percent of the
total combined voting power represented by all classes of stock issued by such
corporation at the time of the grant.

 

2

--------------------------------------------------------------------------------


 

“Tandem Appreciation Right”    means an Appreciation Right granted pursuant to
Section 5 of this Plan that is granted in tandem with an Option Right or any
similar right granted under any other plan of the Corporation.

 

“Tax-Qualified Option”    means an Option Right that is intended to qualify
under particular provisions of the Code, including but not limited to an
Incentive Stock Option.

 

3.             Shares and Performance Units Available under the Plan.
   (a) Subject to adjustment as provided in Section 10 of this Plan, the
aggregate number of Common Shares covered by outstanding awards, except
Replacement Option Rights, granted under this Plan and issued or transferred
upon the exercise or payment thereof, and the aggregate number of Performance
Units granted under this Plan, shall not exceed 6,700,000. Common Shares issued
or transferred under this Plan may be Common Shares of original issuance or
Common Shares held in treasury or a combination thereof.

 

(b)           Subject to adjustment as provided in Section 10 of this Plan, the
aggregate number of Common Shares covered by Replacement Option Rights granted
under this Plan during any calendar year shall not exceed five percent of the
Common Shares outstanding on January 1 of that year.

 

(c)           For the purposes of this Section 3:

 

(i)            Upon payment in cash of the benefit provided by any award granted
under this Plan, any Common Shares that were covered by that award shall again
be available for issuance or transfer hereunder.

 

(ii)           Common Shares covered by any award granted under this Plan shall
be deemed to have been issued or transferred, and shall cease to be available
for future issuance or transfer in respect of any other award granted hereunder,
at the earlier of the time when they are actually issued or transferred or the
time when dividends or dividend equivalents are paid thereon; provided, however,
that Restricted Shares shall be deemed to have been issued or transferred at the
earlier of the time when they cease to be subject to a substantial risk of
forfeiture or the time when dividends are paid thereon.

 

(iii)          Performance Units that are granted under this Plan, but are not
earned by the Participant at the end of the Performance Period, shall be
available for future grants of Performance Units hereunder.

 

(d)           Subject to adjustment as provided in Section 10 of this Plan, the
maximum number of shares of Common Stock that may be covered by Option Rights,
Appreciation Rights, Restricted Shares, Deferred Shares and Performance Shares,
in the aggregate, granted to any one Participant during any calendar year shall
be 1,000,000 shares.

 

4.             Option Rights.  The Board may from time to time authorize grants
to Participants of Option Rights upon such terms and conditions as the Board may
determine in accordance with the following provisions:

 

(a)           Each grant shall specify the number of Common Shares to which it
pertains.

 

(b)           Each grant shall specify an Option Price per Common Share, which
shall be equal to or greater than the Market Value per Share on the Date of
Grant; provided, however, that

 

3

--------------------------------------------------------------------------------


 

the Option Price per Common Share of a Replacement Option Right may be less that
the Market Value per Share on the Date of Grant.

 

(c)           Each grant shall specify the form of consideration to be paid in
satisfaction of the Option Price and the manner of payment of such
consideration, which may include (i) cash in the form of currency or check or
other cash equivalent acceptable to the Corporation, (ii) nonforfeitable,
unrestricted Common Shares that are already owned by the optionee and have a
value at the time of exercise that is equal to the Option Price, (iii) any other
legal consideration that the Board may deem appropriate, including but not
limited to any form of consideration authorized under Section (d) below, on such
basis as the Board may determine in accordance with this Plan and (iv) any
combination of the foregoing.

 

(d)           On or after the Date of Grant of any Nonqualified Option, the
Board may determine that payment of the Option Price may also be made in whole
or in part in the form of Restricted Shares or other Shares that are subject to
risk of forfeiture or restrictions on transfer. Unless otherwise determined by
the Board on or after the Date of Grant, whenever any Option Price is paid in
whole or in part by means of any of the forms of consideration specified in this
Section 4(d), the Common Shares received by the Optionee upon the exercise of
the Nonqualified Option shall be subject to the same risks of forfeiture or
restrictions on transfer as those that applied to the consideration surrendered
by the optionee; provided, however, that such risks of forfeiture and
restrictions on transfer shall apply only to the same number of Common Shares
received by the optionee as applied to the forfeitable or restricted Common
Shares surrendered by the Optionee.

 

(e)           Any grant may provide for deferred payment of the Option Price
from the proceeds of sale through a broker on the date of exercise of some or
all of the Common Shares to which the exercise relates.

 

(f)            Successive grants may be made to the same Participant regardless
of whether any Option Rights previously granted to the Participant remain
unexercised.

 

(g)           Each grant may specify a period or periods of continuous
employment of the Optionee by the Corporation or any Subsidiary that are
necessary before the Option Rights or installments thereof shall become
exercisable, and any grant may provide for the earlier exercise of the Option
Rights in the event of a change in control of the Corporation or other similar
transaction or event.

 

(h)           Option Rights granted pursuant to this Section 4 may be
Nonqualified Options or Tax-Qualified Options or combinations thereof.

 

(i)            On or after the Date of Grant of any Nonqualified Option, the
Board may provide for the payment to the Optionee of dividend equivalents
thereon in cash or Common Shares on a current, deferred or contingent basis, or
the Board may provide that any dividend equivalents shall be credited against
the Option Price.

 

(j)            No Option Right granted pursuant to this Section 4 may be
exercised more than 10 years from the Date of Grant.

 

(k)           Each grant shall be evidenced by an agreement, which shall be
executed on behalf of the Corporation by an officer thereof and delivered to and
accepted by the Optionee and shall contain such terms and provisions as the
Board may determine consistent with this Plan.

 

4

--------------------------------------------------------------------------------


 

5.             Appreciation Rights.    The Board may also authorize grants to
Participants of Appreciation Rights. An Appreciation Right shall be a right of
the Participant to receive from the Corporation an amount, which shall be
determined by the Board and shall be expressed as a percentage (not exceeding
100 percent) of the Spread at the time of the exercise of an Appreciation Right.
Any grant of Appreciation Rights under this Plan shall be upon such terms and
conditions as the Board may determine in accordance with the following
provisions:

 

(a)           Any grant may specify that the amount payable upon the exercise of
an Appreciation Right may be paid by the Corporation in cash, Common Shares or
any combination thereof and may (i) either grant to the Participant or reserve
to the Board the right to elect among those alternatives or (ii) preclude the
right of the Participant to receive and the Corporation to issue Common Shares
or other equity securities in lieu of cash.

 

(b)           Any grant may specify that the amount payable upon the exercise of
an Appreciation Right shall not exceed a maximum specified by the Board on the
Date of Grant.

 

(c)           Any grant may specify (i) a waiting period or periods before
Appreciation Rights shall become exercisable and (ii) permissible dates or
periods on or during which Appreciation Rights shall be exercisable.

 

(d)           Any grant may specify that an Appreciation Right may be exercised
only in the event of a change in control of the Corporation or other similar
transaction or event.

 

(e)           On or after the Date of Grant of any Appreciation Rights, the
Board may provide for the payment to the Participant of dividend equivalents
thereon in cash or Common Shares on a current, deferred or contingent basis.

 

(f)            Each grant shall be evidenced by an agreement, which shall be
executed on behalf of the Corporation by any officer thereof and delivered to
and accepted by the Optionee and shall describe the subject Appreciation Rights,
identify any related Option Rights, state that the Appreciation Rights are
subject to all of the terms and conditions of this Plan and contain such other
terms and provisions as the Board may determine consistent with this Plan.

 

(g)           Regarding Tandem Appreciation Rights only: Each grant shall
provide that a Tandem Appreciation Right may be exercised only (i) at a time
when the related Option Right (or any similar right granted under any other plan
of the Corporation) is also exercisable and the Spread is positive and (ii) by
surrender of the related Option Right (or such other right) for cancellation.

 

(h)           Regarding Free-Standing Appreciation Rights only:

 

(i)            Each grant shall specify in respect of each Free-Standing
Appreciation Right a Base Price per Common Share, which shall be equal to or
greater than the Market Value per Share on the Date of Grant;

 

(ii)           Successive grants may be made to the same Participant regardless
of whether any Free-Standing Appreciation Rights previously granted to the
Participant remain unexercised;

 

(iii)          Each grant shall specify the period or periods of continuous
employment of the Participant by the Corporation or any Subsidiary that are
necessary before the Free-

 

5

--------------------------------------------------------------------------------


 

Standing Appreciation Rights or installments thereof shall become exercisable,
and any grant may provide for the earlier exercise of the Free-Standing
Appreciation Rights in the event of a change in control of the Corporation or
other similar transaction or event; and

 

(iv)          No Free-Standing Appreciation Right granted under this Plan may be
exercised more than 10 years from the Date of Grant.

 

6.             Restricted Shares.    The Board may also authorize grants or
sales to Participants of Restricted Shares upon such terms and conditions as the
Board may determine in accordance with the following provisions:

 

(a)           Each grant or sale shall constitute an immediate transfer of the
ownership of Common Shares to the Participant in consideration of the
performance of services, entitling the Participant to dividend, voting and other
ownership rights, subject to the substantial risk of forfeiture and restrictions
on transfer hereinafter referred to.

 

(b)           Each grant or sale may be made without additional consideration
from the Participant or in consideration of a payment by the Participant that is
less than the Market Value per Share on the Date of Grant.

 

(c)           Each grant or sale shall provide that the Restricted Shares
covered thereby shall be subject to a “substantial risk of forfeiture” within
the meaning of Section 83 of the Code for a period to be determined by the Board
on the Date of Grant, and any grant or sale may provide for the earlier
termination of such period in the event of a change in control of the
Corporation or other similar transaction or event.

 

(d)           Each grant or sale shall provide that, during the period for which
such substantial risk of forfeiture is to continue, the transferability of the
Restricted Shares shall be prohibited or restricted in the manner and to the
extent prescribed by the Board on the Date of Grant. Such restrictions may
include, but are not limited to, rights of repurchase or first refusal in the
Corporation or provisions subjecting the Restricted Shares to a continuing
substantial risk of forfeiture in the hands of any transferee.

 

(e)           Any grant or sale may require that any or all dividends or other
distributions paid on the Restricted Shares during the period of such
restrictions be automatically sequestered and reinvested on an immediate or
deferred basis in additional Common Shares, which may be subject to the same
restrictions as the underlying award or such other restrictions as the Board may
determine.

 

(f)            Each grant or sale shall be evidenced by an agreement, which
shall be executed on behalf of the Corporation by any officer thereof and
delivered to and accepted by the Participant and shall contain such terms and
provisions as the Board may determine consistent with this Plan. Unless
otherwise directed by the Board, all certificates representing Restricted
Shares, together with a stock power that shall be endorsed in blank by the
Participant with respect to the Restricted Shares, shall be held in custody by
the Corporation until all restrictions thereon lapse.

 

7.             Deferred Shares.    The Board may also authorize grants or sales
to Participants of Deferred Shares upon such terms and conditions as the Board
may determine in accordance with the following provisions:

 

6

--------------------------------------------------------------------------------


 

(a)           Each grant or sale shall constitute the agreement by the
Corporation to issue or transfer Common Shares to the Participant in the future
in consideration of the performance of services, subject to the fulfillment
during the Deferral Period of such conditions as the Board may specify.

 

(b)           Each grant or sale may be made without additional consideration
from the Participant or in consideration of a payment by the Participant that is
less than the Market Value per Share on the Date of Grant.

 

(c)           Each grant or sale shall provide that the Deferred Shares covered
thereby shall be subject to a Deferral Period, which shall be fixed by the Board
on the Date of Grant, and any grant or sale may provide for the earlier
termination of the Deferral Period in the event of a change in control of the
Corporation or other similar transaction or event.

 

(d)           During the Deferral Period, the Participant shall not have any
right to transfer any rights under the subject award, shall not have any rights
of ownership in the Deferred Shares and shall not have any right to vote the
Deferred Shares, but the Board may on or after the Date of Grant authorize the
payment of dividend equivalents on the Deferred Shares in cash or additional
Common Shares on a current, deferred or contingent basis.

 

(e)           Each grant or sale shall be evidenced by an agreement, which shall
be executed on behalf of the Corporation by any officer thereof and delivered to
and accepted by the Participant and shall contain such terms and provisions as
the Board may determine consistent with this Plan.

 

8.             Performance Shares and Performance Units.    The Board may also
authorize grants of Performance Shares and Performance Units, which shall become
payable to the Participant upon the achievement of specified Management
Objectives, upon such terms and conditions as the Board may determine in
accordance with the following provisions:

 

(a)           Each grant shall specify the number of Performance Shares or
Performance Units to which it pertains, which may be subject to adjustment to
reflect changes in compensation or other factors.

 

(b)           The Performance Period with respect to each Performance Share or
Performance Unit shall be determined by the Board on the Date of Grant and may
be subject to earlier termination in the event of a change in control of the
Corporation or other similar transaction or event.

 

(c)           Each grant shall specify the Management Objectives that are to be
achieved by the Participant, which may be described in terms of Corporation-wide
objectives or objectives that are related to the performance of the individual
Participant or the Subsidiary, division, department or function within the
Corporation or Subsidiary in which the Participant is employed.

 

(d)           Each grant shall specify in respect of the specified Management
Objectives a minimum acceptable level of achievement below which no payment will
be made and shall set forth a formula for determining the amount of any payment
to be made if performance is at or above the minimum acceptable level but falls
short of full achievement of the specified Management Objectives.

 

7

--------------------------------------------------------------------------------


 

(e)           Each grant shall specify the time and manner of payment of
Performance Shares or Performance Units that shall have been earned, and any
grant may specify that any such amount may be paid by the Corporation in cash,
Common Shares or any combination thereof and may either grant to the Participant
or reserve to the Board the right to elect among those alternatives.

 

(f)            Any grant of Performance Shares may specify that the amount
payable with respect thereto may not exceed a maximum specified by the Board on
the Date of Grant. Any grant of Performance Units may specify that the amount
payable, or the number of Common Shares issuable, with respect thereto may not
exceed maximums specified by the Board on the Date of Grant.

 

(g)           On or after the Date of Grant of Performance Shares, the Board may
provide for the payment to the Participant of dividend equivalents thereon in
cash or additional Common Shares on a current, deferred or contingent basis.

 

(h)           The Board may adjust Management Objectives and the related minimum
acceptable level of achievement if, in the sole judgment of the Board, events or
transactions have occurred after the Date of Grant that are unrelated to the
performance of the Participant and result in distortion of the Management
Objectives or the related minimum acceptable level of achievement.

 

(i)            Each grant shall be evidenced by an agreement, which shall be
executed on behalf of the Corporation by any officer thereof and delivered to
and accepted by the Participant and shall contain such terms and provisions as
the Board may determine consistent with this Plan.

 

9.             Transferability.    (a) Any grant of an Option Right or other
“derivative security” (as defined in Rule 16a-1 (c) under Section 16(a) of the
Exchange Act) under this Plan may permit the transfer thereof by the Participant
upon such terms and conditions as the Board shall specify.

 

(b)           Any grant made under this Plan may provide that all or any part of
the Common Shares that are to be issued or transferred by the Corporation upon
the exercise of Option Rights or Appreciation Rights or upon the termination of
the Deferral Period applicable to Deferred Shares or in payment of Performance
Shares or Performance Units, or are no longer subject to the substantial risk of
forfeiture and restrictions on transfer referred to in Section 6 of this Plan,
shall be subject to further restrictions upon transfer.

 

10.           Adjustments.    The Board may make or provide for such adjustments
in the number of Common Shares covered by outstanding Option Rights,
Appreciation Rights, Deferred Shares and Performance Shares granted hereunder,
the Option Prices per Common Share or Base Prices per Common Share applicable to
any such Option Rights and Appreciation Rights, and the kind of shares
(including shares of another issuer) covered thereby, as the Board may in good
faith determine to be equitably required in order to prevent dilution or
expansion of the rights of Participants that otherwise would result from (a) any
stock dividend, stock split, combination of shares, recapitalization or other
change in the capital structure of the Corporation or (b) any merger,
consolidation, spin-off, spin-out, split-off, split-up, reorganization, partial
or complete liquidation or other distribution of assets, issuance of warrants or
other rights to purchase securities or any other corporate transaction or event
having an effect similar to any of the foregoing. In the event of any such
transaction or event, the Board may provide in substitution for any or all
outstanding awards under this Plan such alternative consideration as it may in
good faith determine to be equitable under the circumstances and may require in
connection therewith the surrender of all awards so replaced. Moreover, the
Board may on or after the Date of Grant provide in the agreement

 

8

--------------------------------------------------------------------------------


 

evidencing any award under this Plan that the holder of the award may elect to
receive an equivalent award in respect of securities of the surviving entity of
any merger, consolidation or other transaction or event having a similar effect,
or the Board may provide that the holder will automatically be entitled to
receive such an equivalent award. The Board may also make or provide for such
adjustments in the numbers of Common Shares specified in Sections 3(a)(i) and
3(a)(ii) of this Plan as the Board may in good faith determine to be appropriate
in order to reflect any transaction or event described in this Section 10.

 

11.           Fractional Shares.    The Corporation shall not be required to
issue any fractional Common Shares pursuant to this Plan. The Board may provide
for the elimination of fractions or for the settlement thereof in cash.

 

12.           Withholding Taxes.    To the extent that the Corporation is
required to withhold federal, state, local or foreign taxes in connection with
any payment made or benefit realized by a Participant or other person under this
Plan, and the amounts available to the Corporation for the withholding are
insufficient, it shall be a condition to the receipt of any such payment or the
realization of any such benefit that the Participant or such other person make
arrangements satisfactory to the Corporation for payment of the balance of any
taxes required to be withheld. At the discretion of the Board, any such
arrangements may include relinquishment of a portion of any such payment or
benefit. The Corporation and any Participant or such other person may also make
similar arrangements with respect to the payment of any taxes with respect to
which withholding is not required.

 

13.           Participation by Directors, Officers and Other Key Employees of or
Consultants to a Less-Than-80-Percent Subsidiary.    As a condition to the
effectiveness of any grant or award to be made hereunder to a Participant who is
a director or an officer or other key employee of or a consultant to a
Less-Than-80-Percent Subsidiary, regardless of whether the Participant is also
employed by the Corporation or another Subsidiary, the Board may require the
Less-Than-80-Percent Subsidiary to agree to transfer to the Participant (as, if
and when provided for under this Plan and any applicable agreement entered into
between the Participant and the Less-Than-80-Percent Subsidiary pursuant to this
Plan) the Common Shares that would otherwise be delivered by the Corporation
upon receipt by the Less-Than 80-Percent Subsidiary of any consideration then
otherwise payable by the Participant to the Corporation. Any such award may be
evidenced by an agreement between the Participant and the Less-Than-80-Percent
Subsidiary, in lieu of the Corporation, on terms consistent with this Plan and
approved by the Board and the Less-Than-80-Percent Subsidiary. All Common Shares
so delivered by or to a Less-Than-80-Percent Subsidiary will be treated as if
they had been delivered by or to the Corporation for purposes of Section 3 of
this Plan, and all references to the Corporation in this Plan shall be deemed to
refer to the Less-Than-80-Percent Subsidiary except with respect to the
definitions of the Board and the Committee and in other cases where the context
otherwise requires.

 

14.           Certain Terminations of Employment, Hardship and Approved Leaves
of Absence.    Notwithstanding any other provision of this Plan to the contrary,
in the event of termination of employment by reason of death, disability, normal
retirement, early retirement with the consent of the Corporation, termination of
employment to enter public service with the consent of the Corporation or leave
of absence approved by the Corporation, or in the event of hardship or other
special circumstances, of a Participant who holds an Option Right or
Appreciation Right that is not immediately and fully exercisable, any Restricted
Shares as to which the substantial risk of forfeiture or the prohibition or
restriction on transfer has not lapsed, any Deferred Shares as to which the
Deferral Period is not complete, any Performance Shares or Performance Units
that have not been fully earned, or any Common Shares that are subject to any
transfer restriction pursuant to Section 9[(b)] of this Plan, the Board may take
any action that it deems to be equitable under the circumstances or in the best
interests of the Corporation,

 

9

--------------------------------------------------------------------------------


 

including without limitation waiving or modifying any limitation or requirement
with respect to any award under this Plan.

 

15.           Foreign Participants.    In order to facilitate the making of any
award or combination of awards under this Plan, the Board may provide for such
special terms for awards to Participants who are foreign nationals, or who are
employed by the Corporation or any Subsidiary outside of the United States of
America, as the Board may consider necessary or appropriate to accommodate
differences in local law, tax policy or custom. Moreover, the Board may approve
such supplements to, or amendments, restatements or alternative versions of,
this Plan as it may consider necessary or appropriate for such purposes without
thereby affecting the terms of this Plan as in effect for any other purpose;
provided, however that no such supplements, amendments, restatements or
alternative versions shall include any provisions that are inconsistent with the
terms of this Plan, as then in effect, unless this Plan could have been amended
to eliminate the inconsistency without further approval by the stockholders of
the Corporation.

 

16.           Administration of the Plan.    (a) This Plan shall be administered
by the Board, which may delegate any or all of its authority hereunder to the
Committee. To the extent of any such delegation, references in this Plan to the
Board shall be deemed to refer to the Committee, unless the context requires
otherwise. A majority of the Board shall constitute a quorum, and the acts of
the members of the Board who are present at any meeting thereof at which a
quorum is present, or acts unanimously approved by the members of the Board in
writing, shall be the acts of the Board.

 

(b)           The interpretation and construction by the Board of any provision
of this Plan or any agreement, notification or document evidencing the grant of
Option Rights, Appreciation Rights, Restricted Shares, Deferred Shares,
Performance Shares or Performance Units, and any determination by the Board
pursuant to any provision of this Plan or any such agreement, notification or
document, shall be final and conclusive. No member of the Board shall be liable
for any such action taken or determination made in good faith.

 

17.           Amendments and Other Matters.    (a) This Plan may be amended from
time to time by the Board; provided, however except as expressly authorized by
this Plan, no such amendment shall increase the numbers of Common Shares
specified in Sections 3(a)(i) and 3(a)(ii) hereof or the number of Performance
Units specified in Section 3(b) hereof without the further approval of the
stockholders of the Corporation.

 

(b)           With the concurrence of the affected Participant, the Board may
cancel any agreement evidencing Option Rights or any other award granted under
this Plan. In the event of any such cancellation, the Board may authorize the
granting of new Option Rights or other awards hereunder, which may or may not
cover the same number of Common Shares as had been covered by the cancelled
Option Rights or other award, at such Option Price, in such manner and subject
to such other terms, conditions and discretion as would have been permitted
under this Plan had the cancelled Option Rights or other award not been granted.

 

(c)           The Board may grant under this Plan any award or combination of
awards authorized under this Plan, including but not limited to Replacement
Option Rights, in exchange for the surrender and cancellation of an award that
was not granted under this Plan, including but not limited to an award that was
granted by the Corporation or a Subsidiary, or by another corporation that is
acquired by the Corporation or a Subsidiary by merger or otherwise, prior to the
adoption of this Plan by the Board, and any such award or combination of awards
so granted under this Plan may or may not cover the same number of Common Shares
as had been covered

 

10

--------------------------------------------------------------------------------


 

by the cancelled award and shall be subject to such other terms, conditions and
discretion as would have been permitted under this Plan had the cancelled award
not been granted.

 

(d)           This Plan shall not confer upon any Participant any right with
respect to continuance of employment with the Corporation or any Subsidiary and
shall not interfere in any way with any right that the Corporation or any
Subsidiary would otherwise have to terminate any Participant’s employment at any
time.

 

(e)           To the extent that any provision of this Plan would prevent any
Option Right that was intended to qualify as a Tax-Qualified Option from so
qualifying, any such provision shall be null and void with respect to any such
Option Right; provided, however that any such provision shall remain in effect
with respect to other Option Rights, and there shall be no further effect on any
provision of this Plan.

 

11

--------------------------------------------------------------------------------